Anderson v Liberty Lines Tr., Inc. (2016 NY Slip Op 04457)





Anderson v Liberty Lines Tr., Inc.


2016 NY Slip Op 04457


Decided on June 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2016

Mazzarelli, J.P., Acosta, Saxe, Kapnick, Kahn, JJ.


1427 310456/10

[*1]Arthur Anderson, Plaintiff-Respondent, —
vLiberty Lines Transit, Inc., Defendant-Appellant, Robert D. Wells, Defendant.


Lifflander & Reich LLP, New York (Kent B. Dolan of counsel), for appellant.
Burns & Harris, New York (Stephen D. Wagner III of counsel), for respondent.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about January 20, 2016, which, insofar as appealed from as limited by the briefs, denied the motion of defendant Liberty Lines Transit, Inc. (Liberty) to dismiss the complaint, unanimously affirmed, without costs.
Liberty's motion to dismiss the complaint on the ground that plaintiff failed to attend a General Municipal Law § 50-h hearing was properly denied. The record established that Liberty granted plaintiff an adjournment of the hearing, did not set a subsequent date, and never sought to reschedule the hearing (see Belton v Liberty Lines Tr., 3 AD3d 334 [1st Dept 2004]; Vargas v City of Yonkers, 65 AD3d 585 [2d Dept 2009]).
We have considered Liberty's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2016
CLERK